Citation Nr: 0821182	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the seventh dorsal vertebra, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

In the aforementioned August 2004 rating decision, the RO 
denied a rating in excess of 20 percent for residuals of a 
fracture of the seventh dorsal vertebra.  The veteran 
perfected an appeal of that denial.

In May 2008, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.

On June 18, 2008, the undersigned Veterans Law Judge granted 
an advance on the Board's docket due to the veteran's 
advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the May 2008 hearing, the veteran testified that his back 
disability has worsened since the September 2005 VA 
examination.  See Transcript, page 5.  Also, the report of 
the September 2005 VA examination does not address whether 
there is additional functional limitation due to factors such 
as pain, weakness, fatigability, or incoordination.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Under the circumstances here presented, the Board 
believes that another medical examination is necessary.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the nature of his service-
connected residuals of a fracture of the 
seventh dorsal vertebra.  Range of motion 
testing of the thoracolumbar spine should 
be accomplished to allow for application 
of VA rating criteria.  In conducting 
such testing, the examiner should 
indicate the point (in degrees) at which 
any motions are limited by pain.  The 
examiner should also report whether any 
additional functional loss should be 
expected due to pain, weakness, fatigue, 
and incoordination, including during 
flare-ups.  To the extent possible, the 
examiner should distinguish between the 
symptomatology due to the service-
connected residuals of a fracture of the 
seventh dorsal vertebra and non-service-
connected back disabilities.  The report 
of the physical examination should be 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



